Exhibit 10.44

SECOND AMENDMENT TO LEASE AGREEMENT

This Second Amendment to Lease Agreement (the “Second Amendment”) is entered
into as of January 20, 2012 (the “Second Amendment Effective Date”) to amend the
Lease Agreement, dated November 23, 2011, as amended on December 22, 2011 (the
“Lease”), between AVI BioPharma, Inc., an Oregon Corporation (“Landlord”), and
Perpetua Power Source Technologies, Inc., an Oregon corporation (“Tenant”).
Landlord and Tenant may each be referred to herein as a “Party,” or collectively
as the “Parties.”

WHEREAS, Landlord and Tenant entered into the Lease, whereby Tenant leases the
Premises from Landlord.

WHEREAS, the Parties mutually wish to extend the date by which Landlord must
receive the Lender’s consent to the Lease.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Defined Terms. Capitalized terms that are used in this Second Amendment have
the meanings set forth in the Lease, unless otherwise defined in this Second
Amendment.

2. Amendment.

(a) Effective as of the Second Amendment Effective Date, Section 1(c) of the
Lease shall be replaced in its entirety with the following:

“(c) This Lease is also conditioned upon Landlord receiving consent to this
Lease, if required, from Landlord’s lender, the successor in interest to Cowlitz
Bank (“Lender”), within ninety (90) days after the Commencement Date. Landlord
will use commercially reasonable efforts to obtain Lender’s consent to this
Lease within the 90-day period, if such consent is required by Lender’s loan
documents. If Lender’s consent is required and cannot be obtained within ninety
(90) days after the Commencement Date, then (unless the parties agree to extend
the deadline) the Lease will be deemed void from its inception.”

3. Full Force and Effect. Except as specifically provided in this Second
Amendment, the terms and conditions of the Lease remain in full force and
effect.

4. Entire Agreement. This Second Amendment together with the Lease (to the
extent not amended hereby) and all attached schedules thereto represent the
entire agreement of the Parties and shall supersede any and all previous
contracts, arrangements or understandings between the Parties with respect to
the subject matter herein.

 

1



--------------------------------------------------------------------------------

5. Modification. No provisions of this Second Amendment may be modified or
amended unless expressly agreed upon in a writing signed by the Parties, nor
shall any terms be waived unless expressly agreed upon in a writing signed by
the Party charged therewith.

6. Counterparts. This Second Amendment may be executed in counterparts,
including facsimile counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

7. Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of Oregon without regards to the conflicts
of laws principals.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Second Amendment by their
duly authorized representatives as of the Second Amendment Effective Date.

 

AVI BIOPHARMA, INC.     PERPETUA POWER SOURCE TECHNOLOGIES, INC. By:  

/s/ Christopher Garabedian

    By:  

/s/ Nicholas Fowler

Name:  

Christopher Garabedian

    Name:  

Nicholas Fowler

Title:  

Chief Executive Officer

    Title:  

Chief Executive Officer

 

3